Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed September 11, 2020 have added to independent claim 1: “wherein the hole is positioned between the pair of the blade elements in a center axis direction and a circumferential direction of the hub” and to independent claim 3: “wherein the hole is positioned between each of pairs among the blade elements in a center axis direction and a circumferential direction of the hub.”  Support for the added limitations appear to be from page 8, lines 10-12.  
	It is unclear if Applicant is attempting to limit the configuration to the FIG. 3 species where the blade elements 12A-12 and 12A-11 are axially offset at the hub. Contrasted to the FIG. 4 species, where the blade elements 12B-11 and 12B-12 are at the same height position of a hub 11 in a center axis O direction (see last sentence of page 9).  
	In other words, it isn’t clear if the FIG. 4 species has been disclaimed.  For instance, and with reference to FIG. 4, a hole 12B-21 appears to be shown positioned between the pair of blade elements 12B-11 and 12B-12 in a center axis O direction and a circumferential direction of the hub 11, regardless that the blade elements 12B-11 and 12B-12 are connected to the same height position of the hub 11 in the center axis O direction. 
	Applicants’ accompanying arguments state: “Havel is completely silent as to the recited characteristics of the blade elements, in which base portions of each of a pair of the blade elements form a hole in the inner peripheral portion.  In addition, Havel does not at all consider that such hole is positioned between the pair of the blade elements in a center axis direction and a circumferential direction of the hub.” Havel however, clearly show the branches 12a, 12b of the blades defining a hole.  
	Applicant also similarly argues for claim 3 that: “Havel also clearly does not teach or suggest, inter alia, ‘wherein the hole is formed within an area from the boundary between the inner peripheral portion and the outer peripheral portion to the side surface of the hub in the radial direction, and wherein the hole is positioned between each of pairs among the blade elements in a center axis direction and a circumferential direction of the hub.’” Similar to the interpretation above, Havel however, clearly show the branches 12a, 12b of the blades defining a hole.  The hole being positioned not only between the pair of blade elements 12a, 12b but along the axial thickness as well (see cross-sections 2a-2a and 2c-2c).  The hole of Havel is also shown extending between the boundary of the outer blade element 12c and the inner blade elements 12a, 12b to the hub 14 outer edge 15.  

	Similar arguments were presented against the prior art of De Filippis, but the claims are not patentably distinct thereover.  For instance, the De Fillips flow opening 6 or hole clearly extends from the circumference of the hub 8 in the radial direction and the hole is defined along the axial thickness of the fan and along the circumference of the fan hub 8 (see FIG. 4-5). A variety of species follow FIG. 4-5 showing alternative embodiments of the relative positioning and definition of the hole defined between the blade elements 20, 21 corresponding to the blade elements 3, 5.

	The additional features recited in dependent claim 5 was not directly addressed in the reply.  Rather, Applicant reiterated the argument of the base claim 3 in an attempt to support the patentability of dependent claim 5.  As the argument with respect to claim 3 is not persuasive, the arguments concerning claim 5 is likewise unpersuasive.  


Applicant’s first claimed range of: “a radius ratio between the inner peripheral portion and the outer peripheral portion (r3/R3) <= 0.7” is broad range and hardly precise.  Harvel et al. explicitly teaches in at least col. 2, lines 45-48 R2 being less than 0.7.  R2 is defined as the point where the blade elements 12a, 12b merge with the single blade element 12c (see col. 2, lines 45-48).
Applicant’s second claimed range: “a blade element minimum/total chord length (Lmin/L0) >= 0.1” is also a broad range, encompassing 10%-100%. To argue that one of the blade elements 12a, 12b of Harvel does not show to a person having ordinary skill in the art a chord length of at least 10% of the total chord length would be fallacious.  The drawings clearly show in FIG. 1, 2a and 2c a chord length of one of the blade elements 12a, 12b being larger than 10% of the total chord length of the blade elements.
The examiner also notes, the claim language added in claim 3 was already included in the preceding claim listing.  Note lines 15-18 of current claim 3: “wherein a ratio r/R between a radius r as a distance from the center axis to the boundary between the inner peripheral portion and the outer peripheral portion and a radius R as a distance from the center axis to the outer edge of each blade is equal to or lower than 0.7.” Similarly, note lines 19-21 of current claim 3: “wherein a relational expression of Lmin/LO 0.1 is satisfied, where a total of chord lengths of the plurality of blade elements is LO [mm] and a minimum one of the chord lengths of the plurality of blade elements is Lmin [mm].”

De Filippis et al. is on record as showing a ratio r/R between a radius r as a distance from the center axis to a boundary between the inner peripheral portion and the outer peripheral portion and a 
Applicant has argued on page 9 of the remarks filed December 30, 2020 that in de Filippis the disclosure of the radial length of the flow openings is defined with respect to the hub radius.  Specifically, de Filippis teaches the flow opening height 14 is 30% of the hub radius.  Yes, the examiner did rely on this disclosure.  Noted, again, Applicant’s claimed range is broad and hardly precise.  The de Filippis disclosure would only violate the claimed range when the hub radius/blade radius exceeded 0.53 [30% of hub radius ratio of 0.53 = 0.159; 0.53+0.159 = 0.689.  Referring to FIG. 4 the hub radius 15 is clearly not greater than 50% of the blade radius.  Accordingly, the height 14 of the flow opening is less than 15% of the blade radius, which when added to the large hub radius of 50% of the blade radius, is less than 70% of the blade radius.  The disclosure of De Filippis teaches the claimed range r3/R3 implicitly.  
And for the chord length arguments spanning pages 9 and 10 of the remarks filed December 30, 2020, it is clear from the disclosure including the cited passage and the accompanying figures that the width 33 of at least one the blade elements is greater than 10% of the fan blade width 17. 
Applicant has not optimized a range for previously known structural limitations.  

Claim Objections
Claim 3 is objected to because of the following informalities:  
The limitations added on December 30, 2020 to claim 3 appear to be already presented in lines 15-21.  Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7,014,425 B2 (Havel et al. hereinafter).
Havel et al. teach a propeller fan comprising: a hub 14 having a side surface about a center axis C; and a plurality of blades 12 provided on the side surface of the hub, wherein each blade includes an inner peripheral portion 12a,b positioned closer to a base portion of the each blade connected to the hub, and an outer peripheral portion 12c positioned closer to an outer edge of the each blade, a ratio r/R between a radius r as a distance from the center axis to a boundary between the inner peripheral portion and the outer peripheral portion and a radius R as a distance from the center axis to the outer edge of each blade is equal to or lower than 0.4 (see overlapping range: R1= 0.2<r/R<0.5 and 1.2xR1<r/R<0.7) and a relational expression of Lmin/LO > 0.1 is satisfied, where a total of chord lengths of the plurality of blade elements is LO [mm] and a minimum one of the chord lengths of the plurality of blade elements is Lmin [mm].  See FIG. 2A and FIG. 2C clearly showing the chord length of blade portion 12b (the smallest chord length) larger than 10% of the sum of the chord lengths of blade portions 12a and 12b.  .
The structure of Applicant’s inner blade elements and hole have led to the air velocity difference between the inner and outer peripheral portion of the blade reducing, by increasing the air velocity at the inner peripheral portion, compared to a prior art propeller fan having no inner blade elements and hole.  Havel et al. however, similarly show a propeller fan having inner blade elements and a hole.  
Havel et al. further teach the outer peripheral portion 12c is formed as a single blade surface, and the inner peripheral portion 12a,b includes a plurality of blade elements disposed at a predetermined interval.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7,014,425 B2 (Havel et al. hereinafter).
For claim 3, Havel et al. teach a propeller fan comprising: a hub 14 having a side surface about a center axis; and a plurality of blades12  provided on the side surface of the hub, wherein 22each blade includes an inner peripheral portion 12a,b positioned closer to a base portion of the each blade connected to the hub, and an outer peripheral portion 12c positioned closer to an outer edge of the each blade, the outer peripheral portion12c  is formed as a single blade surface, the inner peripheral portion 12a,b includes at least one hole (unnumbered) and a plurality of blade elements formed to sandwich the hole, the hole is provided in abutting contact with a boundary R2 between the inner peripheral portion and the outer peripheral portion in a radial direction, a ratio r/R between a radius r as a distance from the center axis to the boundary R2 between the inner peripheral portion and the outer peripheral portion and a radius R as a distance from the center axis to the outer edge of each blade is equal to or lower than 0.7 (see overlapping range: R1= 0.2<r/R<0.5 and 1.2xR1<r/R<0.7), and a relational expression of Lmin/LO > 0.1 is satisfied, where a total of chord lengths of the plurality of blade elements is LO [mm] and a minimum one of the chord lengths of the plurality of blade elements is Lmin [mm].  See FIG. 2A and FIG. 2C clearly showing the chord length of blade portion 12b (the smallest chord length) larger than 10% of the sum of the chord lengths of blade portions 12a and 12b.  

Havel et al. further show the hole is formed within an area from the boundary between the inner peripheral portion and the outer peripheral portion to the side surface of the hub 14 in the radial direction.  See FIG. 1.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8,100,665 B2 (De Filippis et al. hereinafter).
De Filippis et al. teach a propeller fan 1 comprising: a hub 2 having a side surface 8 about a center axis 19; and a plurality of blades 3 provided on the side surface of the hub, wherein each blade includes an inner peripheral portion 5 positioned closer to a base portion of the each blade connected to the hub, and an outer peripheral portion 3 positioned closer to an outer edge of the each blade, a ratio r/R between a radius r as a distance from the center axis to a boundary between the inner peripheral portion and the outer peripheral portion and a radius R as a distance from the center axis to the outer edge of each blade is equal to or lower than 0.4 (see column 6, lines 23-30) and a relational expression of Lmin/LO > 0.1 is satisfied, where a total of chord lengths of the plurality of blade elements is LO [mm] and a minimum one of the chord lengths of the plurality of blade elements is Lmin [mm].  See col. 6, lines 35-49. 
The structure of Applicant’s inner blade elements and hole have led to the air velocity difference between the inner and outer peripheral portion of the blade reducing, by increasing the air velocity at 
De Filippis et al. further teach the outer peripheral portion 3 is formed as a single blade surface, and the inner peripheral portion 5 includes a plurality of blade elements disposed at a predetermined interval.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8,100,665 B2 (De Filippis et al. hereinafter).
For claim 3, De Filippis et al. teach a propeller fan 1 comprising: a hub 2 having a side surface 8 about a center axis 19; and a plurality of blades 3 provided on the side surface of the hub, wherein 22each blade includes an inner peripheral portion positioned closer to a base portion of the each blade connected to the hub, and an outer peripheral portion  positioned closer to an outer edge of the each blade, the outer peripheral portion is formed as a single blade surface 3, the inner peripheral portion includes at least one hole 6 and a plurality of blade elements 5 (and respective inner portion of blade 3) formed to sandwich the hole 6, the hole 6 is provided in abutting contact with a boundary between the inner peripheral portion and the outer peripheral portion in a radial direction, a ratio r/R between a radius r as a distance from the center axis to the boundary R2 between the inner peripheral portion and the outer peripheral portion and a radius R as a distance from the center axis to the outer edge of each blade is equal to or lower than 0.7 (see column 6, lines 23-30), and a relational expression of Lmin/LO > 0.1 is satisfied, where a total of chord lengths of the plurality of blade elements is LO [mm] and a minimum one of the chord lengths of the plurality of blade elements is Lmin [mm].  See col. 6, lines 35-49.  

De Filippis et al. further show the hole 6 is formed within an area from the boundary between the inner peripheral portion and the outer peripheral portion to the side surface of the hub 2 in the radial direction.  See FIG. 4.
For claim 5, the species of FIG. 6-13 each show the trailing edge of the inner peripheral blade element 5 being more axially-downstream than the leading edge of the inner peripheral portion of the blade 3 as is typical for an axial flow fan.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,014,425 B2 (Havel et al. hereinafter) as applied to claim 3 above, and further in view of United States Patent No. 8,100,665 B2 (De Filippis et al. hereinafter).
Havel et al. may not teach the trailing edge of the blade 12b being more axially-downstream (on pressure side) from the leading edge of the blade 12a in FIG. 2a. But, FIG. 2c appears to suggest such a scenario.
De Filippis et al. show in FIG. 4 an axial flow fan having an inner peripheral blade element 5, a hole 6, and a main fan blade element 3.  De Filippis et al. increases the static air pressure near the hub through the use of the inner peripheral blade element 5 and hole 6.
The species of FIG. 6-13 each show the trailing edge of the inner peripheral blade element 5 being more axially-downstream than the leading edge of the inner peripheral portion of the blade 3 as is typical for an axial flow fan.
Because Havel et al. is directed to an axial flow fan with blade portions on the inner periphery, and De Filippis et al. similarly show an axial flow fan with blade portion on the inner periphery, but where the trailing edge of the blade axially-downstream of the leading edge portion, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the relative spacing of the leading and trailing edges of Havel et al. based on the .  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/Primary Examiner, Art Unit 3745